Case: 19-60429     Document: 00515660320         Page: 1     Date Filed: 12/03/2020




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                     December 3, 2020
                                  No. 19-60429                          Lyle W. Cayce
                                Summary Calendar                             Clerk


   Glenda Jamileth Cruz-De Hernandez; Anthony Bladimir
   Hernandez-Cruz,

                                                                     Petitioners,

                                       versus

   William P. Barr, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                     BIA Nos. A209 842 594 & A209 842 595


   Before Jones, Barksdale, and Stewart, Circuit Judges.
   Per Curiam:*
          Glenda Jamileth Cruz-De Hernandez, on behalf of herself and her
   minor son, natives and citizens of El Salvador, seeks review of the Board of




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-60429      Document: 00515660320              Page: 2   Date Filed: 12/03/2020




                                        No. 19-60429


   Immigration Appeals’ (BIA) dismissing her appeal from the denial of her
   application for asylum and withholding of removal.
          Cruz contends: she suffered past persecution due to her membership
   in the particular social group, “single El Salvadoran working mothers unable
   to protect her family from persecution by the Mara gangs”; the BIA failed to
   conduct fact-finding on her membership in the two additional social groups
   of “victims of domestic abuse unable to leave their relationship” and
   “known immediate family members of Glenda Jamileth Cruz de
   Hernandez”; the government of El Salvador was unable or unwilling to
   protect her from persecution; there is a clear probability of persecution upon
   her return; and the Immigration Judge (IJ) erred by finding she was not a
   credible witness. Because Cruz’ contentions fail regardless of her credibility,
   this final issue is not addressed.
          In considering the BIA’s decision (and the IJ’s decision, to the extent
   it influenced the BIA), legal conclusions are reviewed de novo; factual
   findings, for substantial evidence. Orellana-Monson v. Holder, 685 F.3d 511,
   517–18 (5th Cir. 2012). Under the substantial-evidence standard, “petitioner
   has the burden of showing that the evidence is so compelling that no
   reasonable factfinder could reach a contrary conclusion”. Id. at 518 (internal
   quotation marks and citation omitted).
          To qualify for asylum, an applicant must demonstrate either past
   persecution, or a well-founded fear of future persecution, based on one of five
   enumerated grounds, including, as relevant here, membership in a particular
   social group. 8 U.S.C. §§ 1101(a)(42)(A) and 1158(b)(1).
          Cruz testified that gang members in El Salvador attempted to recruit
   her son by bullying him and, on one occasion, pushing him down some stairs.
   Notwithstanding this incident, Cruz did not provide evidence of threats
   directed at her or other, more serious threats. She has not, therefore, shown




                                             2
Case: 19-60429      Document: 00515660320          Page: 3    Date Filed: 12/03/2020




                                    No. 19-60429


   the BIA’s dismissal lacked substantial evidence. See, e.g., Eduard v. Ashcroft,
   379 F.3d 182, 188 (5th Cir. 2004) (holding that taunting from fellow students
   constituted “mere denigration, harassment, and threats” and did not amount
   to past persecution).
          We lack jurisdiction to consider Cruz’ membership in the two newly
   defined groups (“victims of domestic abuse unable to leave their
   relationship”; “known immediate family members of Glenda Jamileth Cruz
   de Hernandez”) because Cruz did not present either of these groups to the
   IJ or BIA. 8 U.S.C. § 1252(d)(1); see Roy v. Ashcroft, 389 F.3d 132, 137 (5th
   Cir. 2004) (“Failure to exhaust an issue creates a jurisdictional bar as to that
   issue.”) (citation omitted).
          For the first of her final three claims, Cruz’ brief does not maintain
   she has a well-founded fear of future persecution outside of a single sentence.
   Accordingly, she has abandoned this claim. See Soadjede v. Ashcroft, 324 F.3d
   830, 833 (5th Cir. 2003). Her failure to establish either past persecution or a
   well-founded fear of future persecution renders her contention concerning
   the El Salvadorian government irrelevant. And, her failure to establish
   eligibility for asylum necessarily defeats her claim for withholding of removal.
   See Majd v. Gonzales, 446 F.3d 590, 595 (5th Cir. 2006).
          DISMISSED IN PART; DENIED IN PART.




                                          3